Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-18 are found to be allowable. Claims 1-18 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves a method or computer system for managing packets at a virtual forwarding element of a hypervisor, the virtual forwarding element being one of a virtual switch or a virtual router: receiving a first plurality of packets from a first virtual machine at a first virtual port of the virtual forwarding element, the first virtual machine and virtual forwarding element running on a host machine; detecting  that the first plurality of packets correspond to a signature, wherein the virtual forwarding element is associated with a port-specific configuration to drop packets received at the first virtual port that correspond to the signature; dropping at least one packet of the first plurality of packets at the first virtual port based on the detecting that the first plurality of packets correspond to the signature; receiving a second plurality of packets at the first virtual port of the virtual forwarding element, wherein the second plurality of packets do not correspond to the signature; forwarding the second plurality of packets to one or more first destinations by the virtual forwarding element; receiving a third plurality of packets from a second virtual machine at a second virtual port of the virtual forwarding element, the second virtual machine running on the host machine, wherein the third plurality of packets correspond to the signature; and forwarding the third plurality of packets to one or more second destinations by the virtual forwarding element.
The closest prior art of record such as Jiang (US Patent Application Publication, 2019/0273683), Jin (US Patent Application Publication, 2019/0235909), and White (US Patent No. 8,804,708), in combination, teaches most elements of the independent claims; however, the combination of the prior art references does not teach receiving a third plurality of packets from a second virtual machine at a second virtual port of the virtual forwarding element, the second virtual machine running on the host machine, wherein the third plurality of packets correspond to the signature; and forwarding the third plurality of packets to one or more second destinations by the virtual forwarding element.  Specifically, the third plurality of packets received at the second virtual port have the same signature as the first plurality of packets received at the first virtual port; however, in this case, the third plurality of packets are forwarded (for which the Examiner interpreted as no packets of the third plurality of packets are dropped).  Therefore, the claims are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416